Citation Nr: 1723120	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia, and depressive disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in July 2015, where the Veteran's claim was remanded for further development.  It has since been returned to the Board for appellate review.

The Board noted in its July 2015 decision that the Veteran failed to report to his scheduled March 2013 Travel Board hearing before a Veterans Law Judge due to illness.  Although the Veteran's representative later stated that the Veteran "will need to reschedule his BVA hearing," neither the Veteran nor his representative subsequently indicated that a rescheduled hearing was desired.  The Veteran did not respond to a June 2015 clarification letter from the Board, and it was not returned as undeliverable.  As such, the Board deemed the Veteran's hearing request withdrawn.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is unrelated to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2015 remand, the Veteran was scheduled for a VA psychiatric examination in October 2015, but failed to report.  The evidence of record indicates that the Veteran may not have received notification of the scheduled examination, as his mailing address has changed repeatedly over the course of the appeal.  A rescheduled VA examination and additional notification to an updated address was attempted in May 2016, but the Veteran still failed to report.  

To date, neither the Veteran nor his representative has provided a reason for failing to report for the VA psychiatric examinations or argued that the Veteran did not receive notice of the examinations.  VA regulations provide that where a VA examination was scheduled in connection with an original claim for compensation and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  Under these circumstances, the Board finds that the Veteran failed to report for his scheduled VA examinations without good cause and will therefore adjudicate the claim on the evidence of record.  

The Board notes that the duty to assist a claimant is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran asserts that he has an acquired psychiatric disorder as a result of his military service.  For the reasons that follow, the Board finds that service connection is not warranted. 

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Psychoses are considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Veteran's private medical treatment records, including those furnished by the Social Security Administration, show that the Veteran has a history of psychiatric treatment for schizophrenia since December 1988.  He noted the onset of most symptoms was in 1986 or later with the exception of visual hallucinations which he reported began in 1972.  VA treatment records note a diagnosis of schizophrenia in October 2008.  March 2012 private treatment records note diagnoses of schizoaffective disorder, alcohol dependence, cocaine dependence and cannabis dependence.  Thus, the Board finds that the Veteran has a current disability - an acquired psychiatric disorder - for service connection purposes.  The remaining question is whether the acquired psychiatric disorder is related to the Veteran's military service. 
 
Upon separation from service in May 1982, the Veteran noted depression as a result of the circumstances of his discharge on his report of medical history.  The Board notes that the Veteran was honorably discharged for failure to maintain acceptable standards for retention.  His medical examination upon separation, however, notes no psychiatric abnormalities.  The Veteran's treatment records also do not show complaints or treatment of a psychiatric disorder until 1988.  The record reflects that VA made an attempt to obtain any mental health treatment records that may have existed during the Veteran's active service from the US Army Health Clinic's National Personnel Recorder Center (NPRC). In October 2015, the NPRC responded by noting that no records were located, and the Veteran was notified.  No response was received. 

As a psychoses is not shown to be present to a compensable degree during service or in the year following service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Board notes that none of the Veteran's extensive treatment records contain any medical opinion relating an acquired psychiatric disability to service.  As previously noted, the Veteran was twice scheduled for a VA examination for his claim but did not report.  A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As there was no showing of good cause for the failure to report, the Board's decision must be based on the evidence of record.  38 C.F.R. § 3.655.

Given the above, the probative evidence is against the Veteran's service connection claim.  Service treatment records and post-service treatment records all fail to show that the Veteran's acquired psychiatric disorder manifested in service.  While the Veteran noted depression as to the circumstances of his discharge in May 1982, this report is in conflict with the separation examiner's findings of no psychiatric abnormalities.  Remaining service treatment records are silent for complaints or treatment for a psychiatric disorder.  Post-service, the Veteran was not diagnosed with schizophrenia until 6 years after separation.  Further, there is no medical opinion of record that relates his acquired psychiatric disorder to service. 

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of any psychiatric disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service are in any way related to his current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In summary, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder manifested in service.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include
schizoaffective disorder, paranoid schizophrenia, and depressive disorder not
otherwise specified, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


